Title: Account of Money Received from David Hall, 1748–1757
From: Franklin, Benjamin,Hall, David
To: 


This little book contains in eight pages headed “Acct. of Money receiv’d at different Times from Mr. David Hall” Franklin’s record of his income from the partnership with Hall from Feb. 7, 1748, to March 28, 1757. It shows that Hall paid Franklin £45 a year in semi-annual installments as his share of the £55 rent due from Franklin to Robert Grace by the terms of his lease for the property on Market Street in which Hall now lived and in which the partners’ printing office was located (see above, p. 51). Hall’s other payments were frequent but irregular; and Franklin sometimes took books instead of cash. The total amount Franklin received from Hall in this period was £6056 5s. 3¾d. Deducting the rent payments, his net income from the partnership averaged about £620 a year.
On three other pages of the book are partial accounts and memoranda, 1747–67, in which appear the names of only Theophilus Grew, Hugh Roberts, and William Parks of Williamsburg, Va.
